DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 6-8 are currently pending and have been considered below.
Drawings
In light of applicant’s reply filed April 15, 2021, the objection to the drawings is moot and thus withdrawn.
Claim Objections
In light of applicant’s reply filed April 15, 2021, the claim objections are moot and thus withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 1,762,634 to Jyumi (“Jyumi”)  in view of U.S. Patent No. 6,062,520 to Ralston et al. (“Ralston”).
Regarding claim 1, Jyumi teaches a lamp and aquarium combination assembly comprising: a tank (4) configured to be filled with water and house fish (FIG. 1), wherein said tank includes a base having a top side and a bottom side (FIG. 1; pg. 1, lines 35-39, describing a fish bowl); and a perimeter wall being attached to and extending upwardly from said base (FIG. 1), said perimeter wall being comprised of a transparent material and having an upper edge (6) forming an opening extending into an interior bounded by said perimeter wall (FIG. 1; pg. 1, lines 35-39, describing a fish bowl); and a lighting unit (15, 7, 17) being positioned over said opening wherein said lighting unit is configured for emitting light directly downwardly into said tank through said opening (FIGS. 1-3) and laterally from said lighting unit when said lighting unit is turned on (pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIGS. 1-3).
Jyumi does not explicitly teach a retaining member being positioned on said tank and configured to hang from a catch such that said tank is securely retained over a ground surface, wherein said retaining member includes: a plurality of holding straps, each of said holding straps being continuous and wrapping around said perimeter wall such that each of said holding straps frictionally engage said tank; a plurality of hanging straps having a top end and a bottom end, each of said bottom ends being attached to a selected one of said holding straps, each of said hanging straps extending outwardly and upwardly from a corresponding one of said holding straps (FIG. 3); and an attachment member (40), each of said top ends being coupled to said attachment member, said attachment member being configured to be positioned on a catch 
Ralston teaches a retaining member (5) being positioned on a fish tank and configured to hang from a catch such that said tank is securely retained over a ground surface (Col. 1, lines 10-14; FIG. 3), wherein said retaining member includes: a plurality of holding straps (lower portions of 24, 26, 28, 30), each of said holding straps being continuous and wrapping around said perimeter wall such that each of said holding straps frictionally engage said tank (FIG. 3; Col. 1, lines 10-15); a plurality of hanging straps (upper portions of 24, 26, 28, 30) having a top end and a bottom end, each of said bottom ends being attached to a selected one of said holding straps, each of said hanging straps extending outwardly and upwardly from a corresponding one of said holding straps (FIG. 3); and an attachment member (40), each of said top ends being coupled to said attachment member, said attachment member being configured to be positioned on a catch wherein said tank is held over a ground surface, said attachment member forming a closed loop shape (FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jyumi by further including the retaining member, as taught by Ralston, in order to allow a user to hang the assembly above the ground (see Ralston at Col. 1, lines 10-14). 
Regarding claim 3, the combination of Jyumi and Ralston teaches wherein said perimeter wall has a cylindrical shape (Jyumi at FIGS. 1-3).
Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Jyumi in view of Ralston as applied to claim 1 above, and in further view of U.S. Publication No. 2013/0186346 to Milford (“Milford”).
Regarding claim 6, the combination of Jyumi and Ralston teaches each and every feature of claim 1 as discussed above, and Ralston teaches a support (12) having a first end and a second end, said support being elongated from said first end to said second end (FIG. 3), said first end being coupled to a securing member, said securing member being selected from one of the group including said base or said attachment member (FIG. 3). Jyumi teaches the lighting unit comprises a housing (15, 7, 14, 16, 17) including an upper wall (upper wall of light bulb 15) and a peripheral wall (23), said peripheral wall (23) being translucent (pg. 2, lines 26-30), said upper wall being removable from said peripheral wall (via socket 14); a light emitter being mounted in said housing (lighting unit within lamp 15), said light emitter emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on (pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIG. 1); a window (7, 11, 12) being attached to said peripheral wall and covering said light emitter such that said light emitter is positioned between said window and said upper wall (FIG. 1); and a power supply being electrically coupled to said light emitters (pg. 1, lines 69-74).
The combination of Jyumi and Ralston does not explicitly teach the lighting unit includes an upper wall, the peripheral wall attached to and extending downwardly from the upper wall; a plurality of light emitters mounted in said housing, each of said light emitters emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on, each of said light emitters comprising a light emitting diode; a power switch being electrically coupled to each of said light emitters and being actuated to turn said light emitters on, said power switch being mounted on said peripheral wall; said power supply being positioned within said housing, said power supply comprising at least one battery, said power supply being accessible when said upper wall is removed from said peripheral wall.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Jyumi and Ralston combination by substituting the light bulb with the LED assembly, as taught by Milford, in order to improve the brightness and reduce energy consumption. 
Regarding claim 7, the combination of Jyumi and Ralston teaches each and every feature of claim 1 as discussed above, and Jyumi teaches Jyumi teaches the lighting unit comprises a housing (15, 7, 14, 16, 17) including an upper wall (upper wall of light bulb 15) and a peripheral wall (23), said peripheral wall (23) being translucent (pg. 2, lines 26-30), said upper wall being removable from said peripheral wall (via socket 14); a light emitter being mounted in said housing (lighting unit within lamp 15), said light emitter emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on (pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIG. 1); a window (7, 11, 12) being attached to said 
The combination of Jyumi and Ralston does not explicitly teach the lighting unit includes an upper wall, the peripheral wall attached to and extending downwardly from the upper wall; a plurality of light emitters mounted in said housing, each of said light emitters emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on, each of said light emitters comprising a light emitting diode; a power switch being electrically coupled to each of said light emitters and being actuated to turn said light emitters on, said power switch being mounted on said peripheral wall; said power supply being positioned within said housing, said power supply comprising at least one battery, said power supply being accessible when said upper wall is removed from said peripheral wall.
Milford teaches a lighting unit that includes an upper wall (upper wall of 20) and a peripheral wall (peripheral wall of 12 and 20) being attached to and extending downwardly from said upper wall (FIG. 1), said upper wall being removable from said peripheral wall (¶ [0016]); a plurality of light emitters (44) being mounted in said housing; each of said light emitters emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on (¶ [0019]), each of said light emitters comprising a light emitting diode (¶ [0019]); a power switch (38) being electrically coupled to each of said light emitters and being actuated to turn said light emitters on (¶ [0019]), said power switch being mounted on (via 26) said peripheral wall (FIG. 1); said power supply being positioned within said housing (FIGS. 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Jyumi and Ralston combination by substituting the light bulb with the LED assembly, as taught by Milford, in order to improve the brightness and reduce energy consumption. 
Regarding claim 8, Jyumi teaches a lamp and aquarium combination assembly comprising: a tank (4) configured to be filled with water and house fish, said tank including: a base having a top side and a bottom side (FIG. 1; pg. 1, lines 35-39, describing a fish bowl); a perimeter wall being attached to and extending upwardly from said base (FIG. 1), said perimeter wall being comprised of a transparent material and having an upper edge (6) forming an opening extending into an interior bounded by said perimeter wall, said perimeter wall having a cylindrical shape (FIG. 1; pg. 1, lines 35-39, describing a fish bowl); a lighting unit (15, 7, 17) being positioned over said opening wherein said lighting unit is configured for emitting light directly downward into said tank through said opening and laterally from said lighting unit when said lighting unit is turned on (pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIGS. 1-3), said lighting unit comprising: a housing (15, 7, 14, 16, 17) including an upper wall (upper wall of light bulb 15) and a peripheral wall (23), said peripheral wall being translucent (pg. 2, lines 26-30), said upper wall being removable from said peripheral wall (via socket 14); a light emitter being mounted in said housing (lighting unit within lamp 15), said light emitter emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on (pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIG. 1); a window (7,11, 12) being attached to said peripheral wall and covering said light emitter such that said light emitter 
Jyumi does not explicitly teach the lighting unit includes an upper wall, the peripheral wall attached to and extending downwardly from the upper wall; a plurality of light emitters mounted in said housing, each of said light emitters emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on, each of said light emitters comprising a light emitting diode; a power switch being electrically coupled to each of said light emitters and being actuated to turn said light emitters on, said power switch being mounted on said peripheral wall; said power supply being positioned within said housing, said power supply comprising at least one battery, said power supply being accessible when said upper wall is removed from said peripheral wall.
Milford teaches a lighting unit that includes an upper wall (upper wall of 20) and a peripheral wall (peripheral wall of 12 and 20) being attached to and extending downwardly from said upper wall (FIG. 1), said upper wall being removable from said peripheral wall (¶ [0016]); a plurality of light emitters (44) being mounted in said housing; each of said light emitters emitting light downwardly into said tank and outwardly through said peripheral wall when said light emitters are turned on (¶ [0019]), each of said light emitters comprising a light emitting diode (¶ [0019]); a power switch (38) being electrically coupled to each of said light emitters and being actuated to turn said light emitters on (¶ [0019]), said power switch being mounted on (via 26) said peripheral wall (FIG. 1); said power supply being positioned within said housing (FIGS. 1 and 5, ¶[0026]), said power supply comprising at least one battery (¶ [0026]), said power supply being accessible when said upper wall is removed from said peripheral wall (FIGS. 1 and 2).

Jyumi does not explicitly teach a retaining member being positioned on said tank and configured to hang from a catch such that said tank is securely retained over a ground surface, said retaining member including: a plurality of holding straps, each of said holding straps being continuous and wrapping around said perimeter wall such that each of said holding straps frictionally engage said tank; a plurality of hanging straps having a top end and a bottom end, each of said bottom ends being attached to a selected one of said holding straps, each of said hanging straps extending outwardly and upwardly from a corresponding one of said holding straps; an attachment member, each of said top ends being coupled to said attachment member, said attachment member being configured to be positioned on a catch wherein said tank is held over a ground surface, said attachment member forming a closed loop shape.
Ralston teaches a retaining member (5) being positioned on said tank and configured to hang from a catch such that said tank is securely retained over a ground surface (Col. 1, lines 1-14; FIG. 3), said retaining member including: a plurality of holding straps (lower portions of 24, 26, 28, 30), each of said holding straps being continuous and wrapping around said perimeter wall such that each of said holding straps frictionally engage said tank (FIG. 3; Col. 1, lines 1-14); a plurality of hanging straps (upper portions of 24, 26, 28, 30) having a top end and a bottom end, each of said bottom ends being attached to a selected one of said holding straps, each of said hanging straps extending outwardly and upwardly from a corresponding one of said holding straps (FIG. 3); an attachment member (40), each of said top ends being coupled to said attachment member, said attachment member being configured to be positioned on a catch 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jyumi by further including the retaining member, as taught by Ralston, in order to allow a user to hang the assembly above the ground (see Ralston at Col. 1, lines 10-14). 
Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. Jyumi teaches “a lighting unit being positioned over said opening wherein said lighting unit is configured for emitting light directly downwardly into said tank through said opening” as recited in claim 1. For example, FIGS. 1-3 of Jyumi show that the light from light bulb (15) is emitted in all directions, including downward through holes (11, 12) and into the fishbowl (see also pg. 1, line 98 to pg. 2, line 5; pg. 2, lines 17-30; FIGS. 1-3). Thus, Jyumi teaches “a lighting unit being positioned over said opening wherein said lighting unit is configured for emitting light directly downwardly into said tank through said opening” as recited in claim 1. The combination of Jyumi and Ralston teaches each and every element of amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643